Citation Nr: 0305224	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for Department of Veterans Affairs 
nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

The service department certified that the veteran had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40, 3.41 (2002) 
(formerly 38 C.F.R. §§ 3.8 and 3.39, redesignated and amended 
at 66 Fed. Reg. 66767 (Dec. 27, 2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the RO determination, Statement of the Case, and 
various correspondence from the RO, the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit she seeks, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the appellant has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  Specifically, the appellant has not submitted 
any evidence which would require the RO to re-verify service 
with the service department and she has not contended that 
the veteran's service was incorrectly verified.  Accordingly, 
there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The appellant in this case is claiming VA benefits as the 
surviving spouse of a veteran.  The appellant's spouse died 
in May 1994.

A review of the claims folder reveals that, the appellant 
submitted a Certification, dated in May 2001, from the Armed 
Forces of the Philippines, Office of the Adjutant General, 
which reported that her spouse served from August 1943 to 
February 1946 and his military status was listed as 
guerrilla.  The same service dates and military status was 
noted on a February 1992 Certification from the Republic of 
the Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines.  The appellant 
also submitted an Affidavit for Philippine Army Personnel, 
dated in February 1946, which reflects that her spouse had 
guerrilla service with the USAFFE (United States Armed Forces 
in the Far East).  This Affidavit includes a Chronological 
Record of Activities which shows that her spouse served from 
August 1943 until he was processed in September 1945.  
Additionally, a Commonwealth of the Philippines, Philippine 
Army, Certificate of Honorable Discharge, issued in February 
1946, reflects that the appellant's spouse was discharged in 
February 1946.  

Upon receipt of this evidence, the RO requested 
reverification of service.  In December 2001, the National 
Personnel Records Center certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

An October 2002 memorandum for the file informs that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri. The RO 
detailed the information provided to ARPERSCOM in an attempt 
to verify the reported service of the appellant's spouse.

This document shows that the information provided by the RO 
to ARPERSCOM includes the same full name, service number, and 
date and place of birth for the appellant's spouse as those 
shown on documents received from the appellant.  This 
memorandum further notes that no new evidence has been 
provided, which is different from that which is noted above, 
against which another search for verification of service 
could be made.  See Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).

Where a qualified veteran's death was not service connected, 
a surviving spouse may be eligible for income based improved 
death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.23.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service as a Philippine Scout, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts)), or the Commonwealth Army, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Manibog v. 
Brown, 8 Vet. App. 465 (1996).

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board notes that, although the appellant claims service 
from 1943 to 1945 and has submitted documents from the 
Philippine Army, ARPERCEN has been provided with accurate 
information regarding the appellant's spouse and has 
certified no recognized service.  

The Board is bound by the finding of the service department.  
Without qualifying service, the appellant's spouse is not a 
veteran and she is not entitled to VA benefits based on his 
being a veteran.  Thus, the appeal must be denied.


ORDER

The appeal is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

